Case 2:17-cv-02120-JPM-jay Document 216 Filed 07/26/19 Page 1 of 1                PageID 7384



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  ACLU OF TENNESSEE, INC.,                     )
                                               )    Case No. 2:17-cv-2120-JPM-egb
         Intervening Plaintiff,                )
                                               )
  v.                                           )
                                               )
  CITY OF MEMPHIS, TENNESSEE,                  )
                                               )
         Defendant.                            )


         ORDER EXTENDING DEADLINE FOR SECOND QUARTERLY REPORT


        On April 23, 2019, the Court ordered the Independent Monitor to “report the parties’

 progress towards the accomplishment of established goals in his second quarterly report, to be

 filed no later than July 24, 2019.” (ECF No. 203.) The Independent Monitor has requested until

 August 2, 2019 to complete his report. The Court hereby EXTENDS the deadline for the second

 quarterly report to August 2, 2019.


                SO ORDERED, this 26th day of July, 2019.


                                                     /s/ Jon McCalla
                                                    JON P. McCALLA
                                                    UNITED STATES DISTRICT JUDGE
